Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The amendments were received on 4/5/2022.  Claims 1, 3-6, 8-10, 30, and 31 are pending where claims 1, 3-6, 8-10, 30, and 31 were previously presented; and claims 2, 7, 11-29 were cancelled.

Information Disclosure Statement
The information disclosure statement filed 4/5/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The entry for the Non-Patent Literature Reference #6 titled Microsoft Computer Dictionary indicates that pages 174, 215, and 276 were included.  The Examiner has only identified 3 total pages including title page and pages 295 and 555.  The identified pages do not appear to have been provided and the received pages do not appear to match any of the pages indicated in the IDS.  It is unclear whether the received pages are the ones meant to be reviewed or if they were given in error.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-6, 8, 9, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forth et al [US 2002/0120723 A1] in view of Ransom et al [US 2003/0204756 A1] and Wall et al [US 2005/0273281 A1] and Ramelson et al [US 2004/0250059 A1] (provided as evidence for URI structure).
With regard to claim 1, Forth teaches a system comprising: at least one intelligent electronic device (lED) configured to sense at least one electrical parameter of an electrical distribution system to generate energy usage data (see paragraphs [0040] and [0008]; an IED senses/monitors electrical parameters and can determine usage), 
each of the at least one IED including a network interface configured to couple the respective IED to a first network; a firewall configured to isolate a second network from the first network, each network interface of the at least one IED configured to transmit the energy usage data from the respective IED through the firewall (see Figure 5 and paragraphs [0039], [0037], [0058], [0059], [0067], [0070]; the IED is connected to a network interface that is coupled to a first network including a firewall where the firewall connects a first network to a second network where the IED sends information through the firewall); 
and at least one web server coupled to the second network, the at least one web server further configured to receive the transmitted energy usage data from the at least one IED (see Figure 5 and paragraph [0064]; a computing device which is a server connected to the Internet at the second network receives the sent data).
Forth teaches a network interface to initiate a communication through the firewall (see paragraphs [0040], [0043]-[0047], [0074], and [0108]; the IED can initiate communication through the firewall) but does not appear to explicitly teach the at least one web server configured to post instructions in human readable format to a first directory of the at least one web server regarding the manner in which the at least one IED transmits the energy usage data to the at least one web server without directly requesting data from the at least one IED, and store the received energy usage data in a second directory;  and at least one user interface server coupled to the at least one web server, the at least one user interface server configured to receive at least one user input to trigger the at least one web server to produce the human readable formatted instructions and post the instructions to the first directory; wherein each network interface of a respective IED is configured to initiate an outbound communication through the firewall to read the human readable formatted instructions posted on the first directory, the network interface initiating the outbound communication without receiving a request or response from the at least one web server or other external device coupled to the second network; wherein the human readable formatted instructions posted by the at least one web server relate to a subset of the at least one electrical parameter sensed by the respective IED or energy usage data generated by the respective IED that is to be transmitted by the respective IED; and wherein each network interface is further configured to collect the subset of the at least one sensed electrical parameter or generated energy usage data from the respective IED according to the read human readable formatted instructions and transmit the subset to the second directory.
Ransom teaches the at least one web server configured to post instructions in human readable format to a first directory of the at least one web server regarding the manner in which the at least one IED transmits the energy usage data to the at least one web server without directly requesting data from the at least one IED, the at least one web server further configured to receive the transmitted data from the at least one IED (see paragraphs [0131], [0159], [0160], [0162], [0174], and [0164]; see Ramelson, paragraphs [0139]-[0141]; the system can utilize a server that can post information that the IED can read, i.e. the target of a URI, where the IED can transmit particular information to the server as is desired by the server’s instructions to a particular URI at the server where the URI includes a folder/directory; Ransom, paragraphs [0100]-[0108]; the commands can be sent via XML protocols that can include instructions in a human readable format such as ASCII text strings; the instructions/commands can be stored in a particular URI for the IED to retrieve where the web server does not initiate any direct connection/contact to the IED);
wherein each network interface of a respective IED is configured to initiate an outbound communication through the firewall to read the human readable formatted instructions posted on the first directory, the network interface initiating the outbound communication without receiving a request or response from the at least one web server or other external device coupled to the second network (see paragraphs [0131], [0174], [0159], [0160], [0163], [0164], [0167], [0169], and [0170]; see Ramelson, paragraphs [0139]-[0141]; the system utilizes a firewall that  allows the IED to initiate an outbound communication to the external device/server without direct prompting from any external device where the IED utilizes a URI to access a particular resource and get requests/instructions posted/stored by the server at a directory).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the network configuration system of Forth by using the firewall to protect various devices from outside intrusions as taught by Ransom in order to provide protection to the devices within the firewall from outside influences thereby ensuring data integrity and data security.
Forth in view of Ransom teach store the received energy usage data in a second directory (see Ransom, paragraph [0162]; the IED sends data to the server at a URI on the server that can include a path that includes one or more directories); 
at least one user interface server coupled to the at least one web server, the at least one user interface server configured to receive at least one user input to trigger the at least one web server to produce the human readable formatted instructions and post the instructions to the first directory (see Ransom, paragraphs [0174] and [0164]; see Forth, paragraphs [0062]-[0064]; the system can incorporate a plurality of servers that include server means for an interface that allows users to interface/connect to the servers to send information/commands that can later be relayed to the IEDs; see Forth, paragraph [0059] and Ransom, paragraphs [0100]-[0108]; the commands can be sent via XML protocols that can include instructions in a human readable format such as ASCII text strings).
Forth in view of Ransom teach sending data from the IED to a server but do not appear to explicitly teach wherein the human readable formatted instructions posted by the at least one web server relate to a subset of the at least one electrical parameter sensed by the respective IED or energy usage data generated by the respective IED that is to be transmitted by the respective IED; and wherein each network interface is further configured to collect the subset of the at least one sensed electrical parameter or generated energy usage data from the respective IED according to the read human readable formatted instructions and transmit the subset to the second directory.
Wall teaches wherein the instructions relate to a subset of the at least one electrical parameter sensed by the respective IED or energy usage data generated by the respective IED that is to be transmitted by the respective IED (see paragraphs [0025] and [0054]; the IEDs of the system can respond to commands including sending a subset of data).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the data communication system of Forth in view of Ransom by providing means to specify a subset of desired data as taught by Wall in order to allow particular entities to be able to specify the data that they wish to receive thus reducing network bandwidth and saving storage space at the entity by the IED only sending a subset of the data and the entity only saving/storing a subset of the data instead of transferring and storing all of the IED's respective data including data that the particular entity is not interested in receiving.
Forth in view of Ransom and Wall teach wherein the human readable formatted instructions posted by the at least one web server relate to a subset of the at least one electrical parameter sensed by the respective IED or energy usage data generated by the respective IED that is to be transmitted by the respective IED (see Ransom, paragraphs [0160] and [0164]; see Wall, paragraphs [0025], [0054], and [0056]; the instructions can include details regarding the data associated with the IED to be retrieved/sent);  
and wherein each network interface is further configured to collect the subset of the at least one sensed electrical parameter or generated energy usage data from the respective IED according to the read human readable formatted instructions and transmit the subset to the second directory (see Ransom, paragraphs [0131], [0159], [0160], and [0162]; the system can transmit the data based on detected event basis which could include a time schedule where the IED transmit the data to a URI on the server that can include path with one or more folders/directories).

With regard to claim 3, Forth in view of Ransom and Wall teach wherein the IED further comprises a processing engine configured to calculate energy usage from the sensed at least one electrical parameters of the electrical distribution system (see Forth, Figure 1 and paragraph [0008]; energy usage is determined via a processing engine). 

With regard to claim 4, Forth in view of Ransom and Wall teach wherein the IED transmits the subset of the at least one sensed electrical parameter or generated energy usage data via at least one of UDP, SMTP, SNMP, MODBUS, MODBUS TCP, 61850 Ethernet Protocol, and File Transfer Protocol (see Forth, paragraph [0060]; see Ransom, paragraph [0164]; well-known and widely used network communication means and protocols are utilized to send information from one device to another).

With regard to claim 5, Forth teaches an intelligent electronic device (IED) comprising: a sensor for sensing at least one parameter of an electrical distribution network; a computing engine for calculating at least one data value from the sensed at least one parameter of the electrical distribution network; a memory for storing the at least one data value (see paragraphs [0039] and [0046]; the IED can include sensors for sensing/monitoring electrical parameters as well as memory and computing engines to derive/calculate data values and store them where the IED can use a data transfer module to communicate information to other devices).
Forth teaches a data transfer module and a web server (see Figures 1 and 5) but does not appear to explicitly teach a memory for storing a location of at least one directory on a web server of an external communications network; a data transfer module configured to initiate an outbound communication through a firewall to read human readable formatted instructions posted on the at least one directory on the web server, the instructions relating to a subset of the at least one data value calculated by the computing engine and a manner in which the IED is to transmit the subset of the at least one data value to the web server, wherein the data transfer module conducts the outbound communication without an external request or response from the web server or other external device on the external network, reads the human readable formatted instructions posted on the at least one directory on the web server, and transfers the subset of the at least one data value from said memory to the external network using an Internet protocol without receiving a request for data directly from the web server; wherein the computing engine is configured to package the subset of the at least one data value based on the human readable formatted instructions to generate packaged data that enables a user to view the subset of the at least one data value; and wherein, based on an event-based trigger, the data transfer module is configured to transfer the packaged data to the external network according to the posted human readable formatted instructions read from the at least one directory on the web server.
Ransom teaches a memory for storing a location of at least one directory on a web server of an external communications network (see paragraphs [0164], [0162], and [0080]; the IED can include a memory which can store information related to a URI that the IED can get/retrieve information from as well as another URI for which the IED can post information to); 
a data transfer module configured to initiate an outbound communication through a firewall to read human readable formatted instructions posted on the at least on directory on the web server (see paragraphs [0080], [0131], [0174], and [0164]; see Ramelson, paragraphs [0139]-[0141]; the system can utilize a server that can post information that the IED can read where the IED can transmit information to the server; Ransom, paragraphs [0100]-[0108]; the commands can be sent via XML protocols that can include instructions in a human readable format such as ASCII text strings);
wherein the data transfer module conducts the outbound communication without an external request or response from the web server or other external device on the external network (see paragraphs [0131], [0174], [0159], [0160], [0164], [0167], [0169], and [0170]; see Ramelson, paragraphs [0139]-[0141]; the system utilizes a firewall that  allows the IED to initiate an outbound communication without direct prompting from any external device where the IED can use a URI to get requests/instructions posted/stored by the server at a directory).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the network configuration system of Forth by using the firewall to protect various devices from outside intrusions as taught by Ransom in order to provide protection to the devices within the firewall from outside influences thereby ensuring data integrity and data security.
Forth in view of Ransom teach sending data from the IED to a server but do not appear to explicitly teach the instructions relating to a subset of the at least one data value calculated by the computing engine and a manner in which the IED is to transmit the subset of the at least one data value to the web server, reads the human readable formatted instructions posted on the at least one directory on the web server, and transfers the subset of the at least one data value from said memory to the external network using an Internet protocol without receiving a request for data directly from the web server; wherein the computing engine is configured to package the subset of the at least one data value based on the human readable formatted instructions to generate packaged data that enables a user to view the subset of the at least one data value; and wherein, based on an event-based trigger, the data transfer module is configured to transfer the packaged data to the external network according to the posted human readable formatted instructions read from the at least one directory on the web server.
Wall teaches the instructions relating to a subset of the at least one data value calculated by the computing engine (see paragraphs [0025] and [0054]; the IEDs of the system can respond to commands including sending a subset of data).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the data communication system of Forth in view of Ransom by providing means to specify a subset of desired data as taught by Wall in order to allow particular entities to be able to specify the data that they wish to receive thus reducing network bandwidth and saving storage space at the entity by the IED only sending a subset of the data and the entity only saving/storing a subset of the data instead of transferring and storing all of the IED's respective data including data that the particular entity is not interested in receiving.
Forth in view of Ransom and Wall teach the instructions relating to a subset of the at least one data value calculated by the computing engine and a manner in which the IED is to transmit the subset of the at least one data value to the web server (see Ransom, paragraphs [0160], [0117], [0164], and [0174]; see Wall, paragraphs [0025], [0054], and [0056]; the instructions can include details regarding the subset of data associated with the IED to be retrieved/sent including instructions on how to send the data);  
reads the human readable formatted instructions posted on the at least one directory on the web server, and transfers the subset of the at least one data value from said memory to the external network using an Internet protocol and without receiving a request for data directly from the web server (see Forth, paragraph [0038]; Internet communication protocols can be used; see Ransom, paragraph [0164] and [0174]; the instructions/commands can be stored in a particular URI for the IED to retrieve where the web server does not initiate any direct connection/contact to the IED; see Forth, paragraph [0059] and Ransom, paragraphs [0100]-[0108]; the commands can be sent via XML protocols that can include instructions in a human readable format such as ASCII text strings); 
wherein the computing engine is configured to package the subset of the at least one data value based on the human readable formatted instructions to generate packaged data that enables a user to view the subset of the at least one data value (see Forth, paragraph [0060]; see Ransom, paragraph [0161]; data can be packaged using various formats with the data to be packed based on the instructions); 
and wherein, based on an event-based trigger, the data transfer module is configured to transfer the packaged data to the external network according to the posted human readable formatted instructions read from the at least one directory on the web server (see Ransom, paragraphs [0131] and [0159], [0160], [0162], [0164], and [0174]; see Forth, paragraph [0059]; the system can transmit the data based on detected event basis which could include a time schedule).

With regard to claim 6, Forth in view of Ransom and Wall teach wherein the packaged data is energy data (see Forth, paragraph [0040]; energy data is used). 

With regard to claim 8, Forth in view of Ransom and Wall teach wherein the packaged data is one of XML, CSV, binary and ASCII format (see Forth, paragraph [0059]; see Ransom, paragraph [0100]; data can be packaged using various formats). 

With regard to claim 9, this claim is substantially similar to claim 4 above and is rejected for similar reasons as discussed above. 

With regard to claim 31, Forth in view of Ransom and Wall teach wherein the at least one IED is at least one of a Programmable Logic Controller (PLC), a Remote Terminal Unit (RTU), a revenue meter, a protective relay, a fault recorder and or a phase measurement unit (see Forth, paragraph [0039]; the IED can be one of various well-known devices)



Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forth et al [US 2002/0120723 A1] in view of Ransom et al [US 2003/0204756 A1] and Wall et al [US 2005/0273281 A1] and Ramelson et al [US 2004/0250059 A1] (provided as evidence for URI structure) in further view of Zweigle et al [US 2008/0071482 A1].
With regard to claim 10, Forth in view of Ransom and Wall teach all the claim limitations of claims 5 and 8 as discussed above.
Forth in view of Ransom and Wall teach communication standards but do not appear to explicitly teach wherein the data is sent via GOOSE messaging under the 61850 Ethernet protocol.
Zweigle teaches wherein the data is sent via GOOSE messaging under the 61850 Ethernet protocol (see paragraph [0048]; the GOOSE messaging is utilized).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the transferring of data of Forth in view of Ransom and Wall by transferring data using industry recognized standards as taught by Zweigle in order for the system to use well-known and established means for communication with other systems without having the developers create their own communication means and then creating transformation means so that the propriety communication standard can interact with every other system thereby allowing the users to save time and money by using established communication means.



Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forth et al [US 2002/0120723 A1] in view of Ransom et al [US 2003/0204756 A1] and Wall et al [US 2005/0273281 A1] and Ramelson et al [US 2004/0250059 A1] (provided as evidence for URI structure) in further view of Banker [US 5,301,122].
With regard to claim 30, Forth in view of Ransom and Wall teach all the claim limitations of claim 11 as discussed above.
Forth in view of Ransom and Wall teach various meters but do not appear to explicitly teach wherein the at least one IED is at least one of a socket meter, a panel meter, a switchboard meter and/or an A-base meter .
Banker teaches wherein the at least one IED is at least one of a socket meter, a panel meter, a switchboard meter and/or an A-base meter (see paragraph [0006]; the system can utilize various meter install packages depending on need or desire).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the IED of Forth in view of Ransom and Wall by having means to select different IEDs that can different mounting installations as taught by Banker in order to allow for a more diverse and robust system that can utilize various types of IEDs that are not restricted to a particular mounting/installation method but rather be able to utilize well-known, popular, and widely used mounting/installation methods that will allow for the IEDs their usage at a variety of locations and use the installation/mounting best suited for those locales.

Response to Arguments
Applicant's arguments (see the first paragraph on page 7 through the last paragraph on page 12) have been fully considered but they are not persuasive.  The applicant argues that the amendments are not taught by the cited prior art references.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As seen from the 35 USC 103 rejections, the cited prior art references teach or suggest the claim limitations as recited.  As seen from the 35 USC 103 rejections, the cited prior art references are able to read/process the instructions and perform the instructions in order to find/retrieve the desired data and send it back to the server.  Therefore, as can be seen, the cited prior art references appear to teach or fairly suggest the claim limitations as recited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        5/3/2022